                  Case 1:19-cr-00838-PAE Document 22
                                                  23 Filed 05/15/20 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                             United States Attorney
                                                             Southern District of New York
                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007



                                                             May 15, 2020
         BY ECF
         The Honorable Paul A. Engelmayer
         United States District Court Judge
         40 Foley Square
         New York, NY 10007

                Re:    United States v. Amit Agarwal,
                       No. 19 Cr. 838 (PAE)

         Dear Judge Engelmayer:

                  On May 7, 2020, at the parties’ request, the Court adjourned the status conference
         previously scheduled for May 14, 2020 to July 13, 2020, at 11:15 a.m. With the consent of the
         defense, as articulated in the defense’ prior letter dated May 6, 2020 (Dkt. 20), the Government
         moves for an exclusion of time from today through July 13, pursuant to 18 U.S.C. § 3161(h)(7)(A),
         in light of the ongoing pandemic.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
   GRANTED. The Clerk of Court is requested          United States Attorney
   to terminate the motion at Dkt. No. 22.

                              5/15/2020     by: _____________________________
SO ORDERED.
               
         __________________________________
                                                Cecilia E. Vogel
                                                Tara M. La Morte
                                                Assistant United States Attorney
               PAUL A. ENGELMAYER
                                                (212) 637-1084/1041
               United States District Judge

         cc: Andrew M. Lankler, Esq. and Brendan Quigley, Esq. (by ECF)
